DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, and 15, as amended or originally presented, is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/163296 A1, Vacanti et al., April 23, 2015 when taken with Yong et al, Biotechnol. J. 9:1081–1087, 2014, including Supporting information.
Regarding claims 1, Vacanti teaches methods or reprogramming cells by subjecting a cell to stress, for example using ultrasonic stimulation (Abstract; p. 2, ¶5-6; p. 2, ¶8; p. 19, ¶84; p. 23, ¶97).
Regarding claims 2 and 8, Vacanti teaches that the cells are cultured in media suitable for ES cells and contains components, such as 2i, 3i, ACTH, and/or LIF (p. 27, ¶106; p. 41, ¶163).
Regarding claims 4-5, Vacanti teaches producing pluripotent cells from differentiated, somatic cells (p. 1, ¶5-6)
Regarding claim 6, Vacanti teaches that the pluripotent stem cells express Oct4 and Nanog, SSEA4 (p. 2, ¶6; p. 27, ¶107); Oct3/4; Nanog; Rexl; Klf ; Sox2; Klf2; Esrr-beta; Tbx3 (p. 42, ¶165).
Regarding claim 15, Vacanti teaches that the pluripotent stem cells can be cultured for at least 3 days (p. 42, ¶164).
Vacanti does not teach that the ultrasonic wave treatment for the mixture of the culture medium and the differentiated or non-differentiated cells is performed at an output intensity of 0.5 W/cm2 to 3 W/cm2 for 1 to 5 seconds (claim 1, as amended).
However, prior to the effective of the instant invention, Yong teaches using ultrasound to create transient pores in cell membranes to allow the uptake of exogenous DNA, and this technology is further enhanced by using cationic microbubbles (Abstract).  In particular, Yong teaches that sonoporation has previously been applied to fibroblasts, chondrocytes and CHO cells in vitro for transient and stable transfection (p. 1080, col. 1, ¶2). Yong teaches that conditions for sonoporation differ between cell types, thus optimization of the process and balancing the different variables is necessary to obtain good transfection efficiencies.  Ibid.  Yong teaches that they studied four different cell lines (293-HEK and 3 B cell lines) with varying ultrasound exposure parameters (Figure 2).  Table S1 teaches the different sonoporation settings.  Yong teaches that Tlaxca et al. highlighted the importance of titrating microbubble concentration, acoustic power density and plasmid concentration in the transfection of HEK cells; and they found that increasing exposure time during sonoporation led to a decrease in cell viability. This reiterates the importance of titrating optimal conditions for sonoporation to achieve significant TE but yet minimizing cell death. See p. 1086, col. 1, ¶1.  Yong tested different sonoporation conditions using HEK and B-cells and varied exposure time and power intensity and teach that optimizing conditions for a specific cell type may yield higher transfection efficiencies (p. 1086, col. 1-2, bridging ¶).
Accordingly, it would have been obvious optimize the ultrasound conditions taught by Yong, to arrive at the specific conditions for media, output intensity and time, as required by claim 10.  In particular, Yong provides strategy to optimize culture conditions for determining optimal output intensity and time, using this strategy on different cell types, and teaches that those of skill in the art were able to optimize sonoporation conditions depending upon the cell type used.  Thus, the person or ordinary skill in the art would have found it obvious to optimize sonoporation conditions by testing media conditions, output intensity and time because Yong teaches that routine testing of sonoporation conditions is required to determine the optimal conditions for a specific cell type.  
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claim 9, as amended, is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/163296 A1, Vacanti et al., April 23, 2015 when taken with Yong et al, Biotechnol. J. 9:1081–1087, 2014, including Supporting information as applied to claims 1-6, 8, 10, 15 above, and further in view of Hunter, Ultrasonics Sonochemistry. 15: 101-109, 2008.
Vacanti, and Yong are summarized and relied upon as detailed above.  They do not explicitly teach treating ultrasonic waves having an output intensity of 1 W/cm2 to 20 W/cm2 for 1 to 20 minutes in the culture medium before mixing the differentiated or non-differentiated cells with the culture medium (claim 9).
However, prior to the effective date of the instant invention, Hunter teaches the ability of ultrasound to inactivate bacterial cells (page 101, first paragraph).  Hunter tested a radial horn and a probe horn for ultrasonic bacterial inactivation (abstract).  The device comprising a radial horn was operated at a powder density of 12.57 W/cm3 and 18.86 W/cm3, corresponding to ultrasonic intensities of 9.43 W/cm2 and 14.15 W/cm2, respectively (page 105, right column, second full paragraph; Table 1 on page 106).  Figure 10 shows survival of E. coli K12 during treatments with the radial horn and probe horn (page 106, last paragraph).  In particular, the figure shows that a radial horn operated at a power density of 18.86 W/cm3 (i.e. intensity of 14.15 W/cm2) resulted in bacterial survival of about 0.01% after 5 minutes of exposure.  
Accordingly, before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have pretreated the culture medium with ultrasound applied at an intensity of 14.15 W/cm2 for about 5 minutes before adding the differentiated cells to the culture medium. One of ordinary skill in the art would have been motivated to do this because it would have sterilized the culture medium, thereby prevent bacterial contamination in the cell culture, which is also clearly suggested by Vacanti (p. 41, ¶161).  There would have been a reasonable expectation that this exposure of ultrasound would have sterilized the culture medium since Hunter provides data showing that ultrasound applied at an intensity of 14.15 W/cm2 for about 5 minutes resulted in reducing bacterial survival from 100.00% to about 0.01% (Figure 10 on page 107).  This intensity and exposure time period fall within the ranges recited in instant claim 9.  
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 1, 2, 4-5, 8, and 15, as amended or originally presented, is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., Cell Stem Cell, .14: 370-384, 2014, including Supplemental Experimental Procedures when taken with Yong et al, Biotechnol. J. 9:1081–1087, 2014, including Supporting information and Luo et al., Nanoscale Research Letters (2015) 10:496.
Claim Interpretation:  the phrase “a mixture of differentiated or non-differentiated cells and a culture medium” is broad and encompasses mixtures of differentiated cells, mixtures of non-differentiated cells, or a mixture containing both in a culture medium.  Thus, the fibroblasts in culture medium taught by Huang fulfill the limitations of the claims.
The elected claims recite that the environmental influx includes culture medium components.  Thus, the optimized culture conditions taught by Huang, including hepatocyte culture medium and vectors, are encompassed by the term “culture medium components”.
Huang teaches the production of human induced hepatocytes from fibroblasts by lentiviral expression of FOXA3, HNF1A, and HNF4A.  See Abstract. In particular, Huang teaches introducing FOXA3, HNF1B, and HNF4A were important for fibroblast to hepatic conversion.  Furthermore, Huang teaches they improved hiHep induction by optimizing the culture conditions for fibroblasts, fibroblast seeding density, virus infection, and hepatocyte culture medium.  See p. 371, Generation of hiHeps by Direct Lineage Conversion and Supplemental Experimental Procedures, Table S2.  
Regarding claims 1, 2 Huang teaches a method of reprogramming mouse fibroblasts to hepatocytes by introduction of lentiviruses expressing FOXA3, HNF1A, and HNF4A and hepatocyte culture medium.  See p. 371, Generation of hiHeps by Direct Lineage Conversion and Supplemental Experimental Procedures, Table S2.  
Regarding claims 4-5, Huang teaches reprogramming fibroblasts to produce hepatocytes (Abstract).
Regarding claim 8, Huang teaches using hepatocyte culture medium in their reprograming techniques. 
Regarding claim 15, Huang teaches that cells were cultured in media for 10-14 days after induction (p. 372, Figure 1A).
Huang does not specifically teach that the cells were subjected to a physical stimulation (claim 1); that the environmental influx includes an intracellular influx of culture medium components (claim 2), wherein the ultrasonic wave treatment for the mixture of the culture medium and the differentiated or non-differentiated cells is performed at an output intensity of 0.5 W/cm2 to 3 W/cm2 for 1 to 5 seconds (claim 1, as amended).
However, prior to the effective of the instant invention, Yong teaches using ultrasound to create transient pores in cell membranes to allow the uptake of exogenous DNA, and this technology is further enhanced by using cationic microbubbles (Abstract).  In particular, Yong teaches that sonoporation has previously been applied to fibroblasts, chondrocytes and CHO cells in vitro for transient and stable transfection (p. 1080, col. 1, ¶2). Yong teaches that conditions for sonoporation differ between cell types, thus optimization of the process and balancing the different variables is necessary to obtain good transfection efficiencies.  Ibid.  Yong teaches that they studied four different cell lines (293-HEK and 3 B cell lines) with varying ultrasound exposure parameters (Figure 2).  Table S1 teaches the different sonoporation settings.  Yong teaches that Tlaxca et al. highlighted the importance of titrating microbubble concentration, acoustic power density and plasmid concentration in the transfection of HEK cells; and they found that increasing exposure time during sonoporation led to a decrease in cell viability. This reiterates the importance of titrating optimal conditions for sonoporation to achieve significant TE but yet minimizing cell death. See p. 1086, col. 1, ¶1.  Yong tested different sonoporation conditions using HEK and B-cells and varied exposure time and power intensity and teach that optimizing conditions for a specific cell type may yield higher transfection efficiencies (p. 1086, col. 1-2, bridging ¶).
In addition, Luo teaches methods of reprogramming using a combination of ultrasound and microbubbles and cross-linked PEIS to introduce DNA complexes into cells such as hepatocytes and reprogram the cells to induced pluripotent stem (iPS) cells.  See p. 2, Figure 1-2.  Luo teaches that using ultrasound with microbubbles enhances the permeability of the target cells and the cross-linked PEIs enable DNA to escape from endosomes in the cytoplasm (Abstract).
Accordingly, regarding claims 1-2, it would have been obvious to the skilled artisan to modify the teachings of Huang and utilize ultrasound to deliver DNA to reprogram a somatic cell to a hepatocyte.  One of skill in the art would have had a reasonable expectation of success in using ultrasound to deliver DNA to reprogram somatic cells to hepatocytes because Huang shows that lentiviral vectors can predictably deliver reprogramming factors to fibroblasts cells; Yong teaches that sonoporation is predictably used to deliver DNA to various cell types, including fibroblast cells (p. 1082, col. 1, ¶2).  The skilled artisan would have been motivated to use ultrasound treatment to reprogram fibroblasts to hepatocytes because ultrasound/sonoporation is a non-viral approach that presents fewer toxic and immunological problems when using the resultant cells (Luo, p. 1, col. 2); and is efficient (Luo, p. 3, col. 2, ¶2).  
In addition, it would have been obvious optimize the ultrasound conditions taught by Yong, to arrive at the specific conditions for media, output intensity and time, as required by claim 1, as amended.  In particular, Yong provides strategy to optimize culture conditions for determining optimal output intensity and time, using this strategy on different cell types, and teaches that those of skill in the art were able to optimize sonoporation conditions depending upon the cell type used.  Thus, the person or ordinary skill in the art would have found it obvious to optimize sonoporation conditions by testing media conditions, output intensity and time because Yong teaches that routine testing of sonoporation conditions is required to determine the optimal conditions for a specific cell type.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claim 9, as amended, is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., Cell Stem Cell, .14: 370-384, 2014, including Supplemental Experimental Procedures when taken with Yong et al, Biotechnol. J. 9:1081–1087, 2014, including Supporting information and Luo et al., Nanoscale Research Letters (2015) 10:496 as applied to claims 1-5, 8, 10, 15 above, and further in view of Hunter, Ultrasonics Sonochemistry. 15: 101-109, 2008.
Huang, Yong and Luo are summarized and relied upon as detailed above.  They do not explicitly teach treating ultrasonic waves having an output intensity of 1 W/cm2 to 20 W/cm2 for 1 to 20 minutes in the culture medium before mixing the differentiated or non-differentiated cells with the culture medium (claim 9).
However, prior to the effective date of the instant invention, Hunter teaches the ability of ultrasound to inactivate bacterial cells (page 101, first paragraph).  Hunter tested a radial horn and a probe horn for ultrasonic bacterial inactivation (abstract).  The device comprising a radial horn was operated at a powder density of 12.57 W/cm3 and 18.86 W/cm3, corresponding to ultrasonic intensities of 9.43 W/cm2 and 14.15 W/cm2, respectively (page 105, right column, second full paragraph; Table 1 on page 106).  Figure 10 shows survival of E. coli K12 during treatments with the radial horn and probe horn (page 106, last paragraph).  In particular, the figure shows that a radial horn operated at a power density of 18.86 W/cm3 (i.e. intensity of 14.15 W/cm2) resulted in bacterial survival of about 0.01% after 5 minutes of exposure.  
Accordingly, before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have pretreated the culture medium with ultrasound applied at an intensity of 14.15 W/cm2 for about 5 minutes before adding the differentiated cells to the culture medium. One of ordinary skill in the art would have been motivated to do this because it would have sterilized the culture medium, thereby providing a sterile environment and prevent bacterial contamination in the cell culture.  There would have been a reasonable expectation that this exposure of ultrasound would have sterilized the culture medium since Hunter provides data showing that ultrasound applied at an intensity of 14.15 W/cm2 for about 5 minutes resulted in reducing bacterial survival from 100.00% to about 0.01% (Figure 10 on page 107).  This intensity and exposure time period fall within the ranges recited in instant claim 9.  
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive. 
Applicant traverses the obviousness rejections on the grounds that the claims require ultrasonic wave treatments to a mixture of HDF and a culture mediums for cell reprogramming.  Yong uses ultrasonic wave treatment for transfection of human B cells.  Therefore, the purpose between the claims and Yong are different. Since Yong teaches different purpose and different cells, a skilled artisan would not have motivation to modify Yong to arrive at the claimed conditions.  
In response, Applicant is not considering the full teachings of Vacanti and Yong and Huang and Yong as a whole. As previously stated Vacanti teaches that their reprogramming method that subjects the cells to stress can be done using any environmental stimulus that will cause pores and/or ruptures in the membrane of the cell below the threshold of lethality.  Ultrasonic stimulation is taught as one means of achieving stress that will reprogram the cells (P. 19, [0084]).  As such, Vacanti teaches the means of reprogramming a HDF via ultrasonic wave stimulation, not Yong.  Yong was provided to demonstrate that ultrasonic wave stimulation and means of optimizing for cell type was established in the art.  It is acknowledged that Yong uses ultrasonic wave stimulation for transfection, not reprogramming.  However, Vacanti already teaches the principle of using ultrasonic wave stimulation for reprogramming.  Thus, through routine optimization method of ultrasonic wave cell stimulation taught by Yong, an artisan of ordinary skill can determine optimal stimulation parameters to use in the reprogramming method of Vacanti to arrive at the limitations of the claims.
Huang in view of Yong is provided to teach that the breadth of the claims encompasses a reprogramming transfection method that transfects cells with reprogramming factors using ultrasonic wave stimulation.  Applicant has stated that the claims now recite “an environmental flux for a cell reprogramming”.  The breadth of this recitation still encompasses an environmental flux for transfecting cell with reprogramming factors.  As such, even though Yong teaches transfection and different cell types, Yong still provides the general teaching of methods of optimizing both ultrasonic wave stimulation to make the cells porous which is needed for the reprogramming method of Vacanti and optimizing transfection which can be used with the method of Huang.
Applicant submits that the claimed output intensity range is critical to cell reprogramming because such conditions enable recovery of damaged cells.  Therefore, this output intensity is critical to cell survival during reprogramming.  Applicant submits that Yong teaches that it is important to control the sonoporation to reduced apoptosis/  Yong fails to teach the specific ultrasonic wave conditions which enable to recover the cell damage.  
In response, one of ordinary skill understands that sonoporation can lead to cell death or cell recovery in general and in the teachings of Yong.  Sonoporation has been used for decade to transfect cells.  The ability of cell to be transfected via sonoporation, as taught in Yong, is an example of causing cell membrane disruption or reversible damage and cell recovery, because following transfection the cell continues to survive and express the transfected factor.  Yong’s teaching of controlling sonoporation to reduce apoptosis does speak to recovery from cell damage because cell death will not effectively result in a living transfected cell.  As such, Yong’s does teach reversible cell damage by sonoporation and recovery.
Regarding the criticality of the wave intensity, Yong demonstrates that wave intensity for any use can be optimized.  While it does not specifically teach the optimal wave intensity for reprogramming, it does provide the tools to determine the optimal wave intensity for used in the reprogramming method of Vacanti or the transfection reprogramming method of Huang.
Applicant submits that Yong does not teach any motivation or support to reach the claimed ultrasonic waves treatment conditions.
In response, Yong teaches a desired optimization of media and output intensity for each cell types because it varies by cell type.  As such, Yong does provide motivation to arrive at the claimed treatment conditions.
Applicant submits that the remaining secondary references do no supplement the deficiencies of Yong.  In response, neither Vacanti, Huang, nor Yong are deficient for reasons discussed above.
In conclusion, the rejection of record is maintained because the combined sited art teaches the limitations of the claims and Applicant’s arguments were not sufficient to demonstrate otherwise.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-6, 8-9 and 15, as amended or originally presented, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5 and 12 of copending Application No. 15/532,032 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to overlapping subject matter.
Independent claim 1 of the instant application recites a cell reprogramming method encompassing the embodiment of subjecting a mixture of differentiated cells and a culture medium to physical stimulation and culturing the mixture subjected to the physical stimulation for a predetermined time to obtain reprogrammed cells.  Independent claim 1of the ‘032 application is directed to treating the culture medium with ultra sound, mixing differentiated cells with culture medium, applying ultrasound to the mixture.  Thus, both sets of claims are directed to treating culture medium with ultrasound (see claim 9 of the instant claims), and further applying ultrasound to a mixture of cells.  In addition, claim 1 encompasses producing pluripotent stem cells from differentiated or cells, which is claimed in the ‘032 application.  
Instant claim 6 reads on claim 3; instant claim 8 recites that the culture medium can be stem cell culture medium and a multipotent cell differentiation-inducing medium, which read on at least a ‘stem cell differentiation inducing medium’ of claim 5 in the ‘032 application, encompasses an embryonic stem cell medium.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive. 
Applicant submits that since the rejection is provisional, they request the rejection be held in abeyance until allowance of the instant or copending application.  In response, Applicant’s request is granted; and the rejection is maintained in abeyance.

No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632